internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi - plr-112016-02 date june re legend taxpayer spouse trust child company date date date year year x dollars m shares n shares - - - - - - - - - - - - - dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows in year taxpayer established trust an irrevocable_trust for the benefit of child and child’s descendants child was the trustee and spouse taxpayer’s spouse was the successor trustee at the time that trust was established taxpayer was the sole shareholder in company in which he was the chairman of the board and one of two directors child was the president of company and the other director prior to the creation of trust discussions concerning taxpayer’s estate_planning needs were held plr-112016-02 with taxpayer’s legal counsel including taxpayer’s tax attorney in drafting the trust all of the parties discussed and agreed that taxpayer and spouse would treat the gifts to the trust as if made one-half by each spouse and that both would equally allocate their gst tax exemptions to the transfer article of the trust instrument provides that during child’s life the trustee shall pay all the net_income to child and upon child’s death any accrued but undistributed_income would be paid to child’s estate the trustee may distribute to child such amounts of principal of the trust as the trustee deems necessary for child’s health maintenance support and education in addition child may withdraw annually from the trust principal the lesser_of the amount of additions to the trust or the amount equal to the gift_tax annual exclusion under sec_2503 of the internal_revenue_code article provides that upon child’s death trust will terminate and the trust estate will be distributed to the spouse or descendants of child pursuant to child’s exercise of a testamentary limited_power_of_appointment if child does not exercise this testamentary power the trustee will divide the assets of trust into equal shares the children of child grandchild per stirpes each share will be held in a separate trust for the benefit of that grandchild with the income distributed at least annually and the principal distributed when the grandchild attains specified ages each separate trust will terminate upon the first to occur of the death of the grandchild or the grandchild attaining age at which time the remaining principal will be distributed to the grandchild or if the grandchild is not living to the children of the grandchild finally if there are no such children living at the date of termination the trustee shall distribute the remaining trust estate to the descendants of child by right of representation on date in year taxpayer transferred m shares of stock in company with a stated_value of dollar_figurex per share to the trust taxpayer and spouse hired a separate firm to prepare and file their form_709 united_states gift and generation-skipping_transfer_tax return for year taxpayer’s legal counsel and tax attorney discussed taxpayer’s gst_exemption with taxpayer and intended that taxpayer and spouse’s gst_exemption be allocated to the trust however taxpayer’s legal counsel and tax attorney did not specifically mention the gst_exemption issue in the letter to the tax_return preparation firm when they forwarded the documentation on the transfers for preparation the tax preparation firm sent the returns to the taxpayer for signature and mailing legal counsel and the tax attorney did not review the returns prior to filing taxpayer timely reported these gifts on a form_709 united_states gift and generation-skipping_transfer_tax return for year spouse also timely reported these gifts on a gift_tax_return for year and consented to treat the gifts as if made one- half by taxpayer and one-half by spouse on the gift_tax returns which were prepared by an accountant the transfers to the trust were listed on schedule a part as gifts that are subject only to the gift_tax in addition schedule c part and part referring to the generation-skipping_transfer and the allocation although included with the gift_tax plr-112016-02 returns were left blank also no notice of allocation was attached to either return thus no allocation of the available gst_exemption was made by either taxpayer or spouse to the transfers to trust child died in year in reviewing the circumstances surrounding the trust taxpayer’s legal counsel discovered that taxpayer’s and spouse’s available gst_exemption had not been allocated on the gift_tax returns for year because of the failure to make an allocation on the gift_tax returns filed for year taxpayer and spouse had the stock in company reappraised and on date filed amended gift_tax returns for year on which both taxpayer and spouse attempted to make a late gst allocation of their available gst_exemption to the transfers made in year based on the value of the stock at the date of the original transfer the amended gift_tax_return was filed by taxpayer and spouse after the death of child taxpayer had made an additional transfer of n shares of company stock to trust after year but before child’s death which were reported on timely filed gift_tax returns by both taxpayer and spouse who consented to treat the gifts as if made one-half by each because these returns were filed after the discovery that the gst_exemption was not properly allocated on the gift_tax_return for year taxpayer and spouse allocated their gst_exemption to this transfer and also attempted to allocate their gst_exemption for the year transfer on these returns the transfer for year was listed on schedule b gifts from prior periods of the subsequent returns and a notice of allocation based on the date value for the year transfer was attached to each return on date trust filed a gst return for terminations form 706-gs t united_states generation-skipping_transfer_tax return for terminations and paid the gst tax and statutory interest due you have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s and spouse’s gst_exemption and that the allocations shall be made based on the value of the property transferred to the trust as of date the date of the original transfers sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-112016-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the estate_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-112016-02 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer’s estate and spouse are granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s and spouse’s available gst_exemption with respect to taxpayer’s and spouse’s transfers to the trust the allocation will be effective as of date the date of the transfers to the trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112016-02 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form 709s a copy is enclosed for this purpose sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
